                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Terrill Thompson,                                 C/A. No. 8:18-3361-CMC-JDA

                Petitioner,

        v.
                                                                Opinion and Order
 Mr. W. Davis, Warden,

                Respondent.


       This matter is before the court on Petitioner’s pro se application for writ of habeas corpus,

filed in this court pursuant to 28 U.S.C. § 2254. ECF No. 1. Respondent filed a motion for

summary judgment, as well as a return and memorandum of law on February 4, 2019. ECF Nos.

11, 12. A Roseboro Order was mailed to Petitioner on February 5, 2019, advising him of the

importance of a dispositive motion and the need to file an adequate response. ECF No. 13.

Petitioner filed a response in opposition. ECF No. 19.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), DSC, this matter

was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and

a Report and Recommendation (“Report”). On April 30, 2019, the Magistrate Judge issued a

Report recommending that Respondent’s motion for summary judgment be granted. ECF No. 24.

The Magistrate Judge advised Petitioner of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Petitioner timely filed objections

on May 13, 2019. ECF No. 26.
                                               Standard

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Matthews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

                                              Discussion

        In his Petition, Petitioner argues the arrest warrants for first degree burglary and strong-

arm robbery did not contain a judge’s signature and therefore were invalid, and he is being falsely

imprisoned after convictions resulted. ECF No. 1. In return, Respondent argues the Petition is

time-barred, the claim is procedurally defaulted, and fails on the merits. ECF No. 11. The

Magistrate Judge’s Report recommends the Petition be dismissed as time-barred pursuant to 28

U.S.C. § 2244. ECF No. 24.

        Petitioner filed one page of objections. ECF No. 26. In his objections, he argues a federal

court should not “entertain state issues within a federal court system” and therefore summary

judgment should be denied. Id. He also argues he filed a § 2254 motion yet Respondent discusses

the standard applicable to petitions under 28 U.S.C. § 2244. Id.
                                                    2
        Petitioner’s first objection, regarding this court ruling on “state issues and state legal

arguments” fails. Petitioner filed this action in this court, and thus cannot complain when this

court adjudicates his petition.

        Next, Petitioner appears to object to application of 28 U.S.C. § 2244 to his Petition, which

he filed under § 2254. Section 2244 provides the statute of limitations for the Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”) which governs habeas corpus petitions. Section 2244

governs when a motion under § 2254 or §2255 must be filed in order to be timely. It was correctly

applied in this case by the Magistrate Judge.

        Application of the statute of limitations shows this Petition is untimely. Petitioner’s

criminal conviction was final in 2010. The limitations period was tolled while his properly filed

PCR application was pending, from February 16, 2011 to October 1, 2012. When the PCR

application was denied, the statute of limitations resumed, and subsequently expired on June 6,

2013. The court agrees Petitioner’s second, third, and fourth PCR applications did not toll the

statute of limitations because they were filed beyond the expiration of the limitations period and

were determined to be not “properly filed.”

        The court further agrees Petitioner is not entitled to equitable tolling. Although he argues

his mental health interfered with timely filing, the court agrees with the Report that Petitioner has

failed to establish a causal relationship between the mental illness and his inability to timely file

this Petition. Further, he has not established he was incapacitated due to his mental illness during

the statute of limitations period.

                                                Conclusion

        After a de novo review of the entire record, the applicable law, the Report and

Recommendation of the Magistrate Judge, and Petitioner’s objections, the court agrees with the
                                                 3
conclusions of the Magistrate Judge. Accordingly, the Report and Recommendation is adopted

and incorporated by reference. Respondent’s motion for summary judgment is granted, and

Petitioner’s application for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is dismissed with

prejudice.

                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
May 16, 2019




                                                  4
